DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The new title of the invention is accepted.  The previous objection to the title is withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0203970 to Hope (hereinafter Hope) in view of US 2009/0209335 to Pearce (hereinafter Pearce).
Regarding claims 1, 11, and 12, Hope teaches an apparatus, method, and non-transitory computer-readable recording medium having recorded thereon a program that causes a computer to be connected to a log storage apparatus which is configured to store a log of a game (e.g., recorded data 105 collected as a result of game play; see at least abstract and par. 40) to execute:
 acquiring the log (e.g., accessing the recorded data 105 for conversion into a narrative data structure 170; see par. 52); 
generating a natural sentence based on the acquired log (e.g., creating a narrative data structure 170 using natural-language text relating to the videogame 130, such as describing the gameplay and/or story of the videogame 130; see par. 52); 
generating story content to be appreciated by a user by arranging the generated natural sentence and one or more game-related contents that are related to the log (e.g., the recorded data 105 may be converted into natural-language text before insertion into the placeholders 182 of the narrative data structure 170 in par. 56; see also par. 57 for improving readability of narrative which is pertinent to the claimed feature of adjusting the natural sentence).
Further regarding claims 1, 11, and 12, Hope teaches the invention substantially as described above but lacks in explicitly teaching acquiring a weight of each log by giving a rank set in advance or adding a numerical value set associated with each log.  Because of this, Hope also lacks in teaching adjusting the natural sentence in accordance with the acquired weight such that the selected portion of the log has a weight that is equal to or heavier than a predetermined weight among the log, since these features are based on the rank set and numerical value set limitations discussed above.
In a related disclosure, Pearce teaches systems and methods that at least partially automate content generation of blog entries chronicling an entity’s interaction with a multiuser environment, including creating blog articles with automatic screenshots and automatically-generated descriptive copy of events that occur within a video game (see abstract).  Pearce is therefore analogous prior art to Hope because both references seek to monitor events during play of a game and chronical the gameplay events in another format for later consumption. 
Pearce teaches a process for deciding which types of events to include in the blog or other web page.  Pearce notes that “in any multiuser environment or multiplayer game, events practically continuously occur (step 62). Such events may be any noted above, or the like, with most generally not rising to the level of suitability for a blog entry or web page notation” (par. 46).  Pearce goes on to explain that “events are monitored” and a “determination is made as to whether a monitored event meets a predetermined criteria (step 66). For example, the monitored event may be noteworthy in some way, and may thus rise to the level of being a trigger event. Such an event is then made to be the subject of an entry in a blog or other web page” (par. 46).  Therefore, Pearce teaches or suggests the claimed feature of acquiring a weight of each log by giving a rank set in advance (e.g., the trigger level) or adding a numerical value set associated with each log because the collections of events occurring in the game are monitored and are selected if their importance is significant enough to be a trigger event that causes the event to be included in the narrative blog or webpage.  Pearce also teaches or suggests adjusting the natural sentence in accordance with the acquired weight such that the selected portion of the log has a weight that is equal to or heavier than a predetermined weight among the log, since the events are monitored to see if they are equal to or above a certain weight (i.e., if events are noteworthy and “rise to the level of being a trigger event”).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of invention to modify the system of Hope to include the trigger event detection as taught by Pearce in order to focus the story on noteworthy events and filter out the less relevant events, as is beneficially taught by Pearce.
Regarding claim 2, Hope teaches wherein generating the story content includes arranging each of one or more game-related contents in proximity to the natural sentence that corresponds to the log related to an in-game timing in proximity to an in-game timing related to the game-related content (e.g., “the electronic device 12 may read the recorded progress 132 and corresponding recorded character information 138, recorded dialogue 146, recorded results 148, recorded metrics 150, and any other recorded performance 152 cross-referenced with the progress 132 to determine the point or time of the videogame 130 at which the data was recorded. This information may be used, either alone or in combination with the placeholders 182, to determine the insertion of the recorded data 105 into the narrative data structure 170. For example, recorded progress 132 indicating character information 138 correlating to the beginning of the user's play of the videogame 130 (and/or the story of the videogame 130) may be used to control insertion of such character information into the first section 172 (e.g., beginning) of the narrative data structure 170. Similarly, recorded progress 132 indicating character information 138 correlating to the end of the user's play of the videogame 130 (and/or the story of the videogame 130) may be used to control insertion of such character information into the third section 176 (e.g., end) of the narrative data structure 170” in par. 58). 
Regarding claim 3, the combination of Hope and Pearce teaches or suggests the program further causes the computer to execute extracting a priority log having had a major influence on progress of the game from the log, wherein the priority log satisfies a predetermined condition associated with a major influence on the progress of the game (e.g., a “success” in par. 54; see also specific achievements in par. 50 of Hope; see also determining an event meets a predetermined criteria to be noteworthy in some way and rise to the level of trigger event in par. 46 of Pearce), and wherein generating the story content includes arranging the game-related content that is related to an in-game timing in proximity to an in-game timing related to the priority log in proximity to the natural sentence that corresponds to the priority log (see above with respect to pars. 56-58 of Hope and par. 46 of Pearce). 
Regarding claim 6, Hope teaches wherein generating the natural sentence includes adjusting, for each log, at least any of a length or diction of each portion which corresponds to each log among the natural sentence to be generated (e.g., a numerical health value of the recorded character information 138 may be compared to a threshold and natural-language text may be substituted for the numerical health value; see par. 56). 
Regarding claim 8, Hope teaches wherein the game-related content includes a game image, and generating the story content includes generating illustrated story content by arranging the generated natural sentence and one or more game images that are related to the log (e.g., screenshots 158 may be added to the text portions of the story in par. 49). 
Regarding claim 10, Hope teaches wherein the game is a multi-player game to be played by a plurality of players, the log includes a message input by each player of the plurality of players (e.g., “choices 144 may include dialogue choices, such as a dialogue branch (e.g., during interaction with player characters or non-player characters…Each choice 144 and any data relating to the choice may be written to the recorded data 105” in par. 46), and generating the natural sentence includes incorporating a text based on the message into the natural sentence to be generated as the natural sentence included in a conversation carried out by at least one character who appears in the story (e.g., the dialogue may be stored as performance 152 in par. 46, which is used to generate the narrative). 
The Examiner notes that several other portions of the Hope reference may be applicable to the instant claims.  The portions of the reference cited herein are exemplary and non-limiting.  Other portions may be cited in future correspondence.  Applicant should consider the entirety of the Hope reference.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hope and Pearce in view of US 2016/0220903 to Miller et al. (hereinafter Miller).
Regarding claim 9, combination of Hope and Pearce teaches the invention substantially as described above, including the production of electronic books (e-books) in Hope and the production of blogs or websites in Pearce, all of which are multimedia representations of books to be presented on a computer.  Hope lacks in explicitly teaching wherein the game-related content includes game music, and generating the story content includes generating story content accompanied by background music by arranging the generated natural sentence and one or more pieces of game music that are related to the log.  
In a related disclosure, Miller teaches a similar system and method for creating storybooks based on user interactions within a virtual environment (title).  More particularly, Miller teaches that, “In some implementations, one or more simulated pages include (580) multimedia attachments. The multimedia attachments can include (580) one or more of: a video clip from the virtual game environment; an audio clip from the virtual game environment; a video clip of the user interacting with the virtual game environment; and an audio clip of the user interacting with the virtual game environment” (par. 99).  Such audio clips suggest the playing of background music because many modern games provide such background music.  Similarly, the exemplary game used in Hope is “Mass Effect” (Figs. 9A-9G), which the Examiner notes provided background music.  As such, it would have been obvious to one of ordinary skill in the art before the effective date to modify the teachings of Hope and Pearce to include audio clips in the form of background music, as suggested by Miller, in order to make the narrative story more immersive for the reader.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818. The examiner can normally be reached M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715